Citation Nr: 1423240	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-09 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating higher than 40 percent for degenerative disc disease (DDD) of the lumbar spine (lumbar spine or low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to August 1981.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from September 2007 and May 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO).

In that September 2007 rating decision, the RO increased the rating for this low back disability from 20 to 40 percent retroactively effective as of October 5, 2006, the date of receipt of his increased-rating claim.  As well, the RO granted service connection and a separate 10 percent rating effective October 5, 2006, for radiculopathy of his left lower extremity associated with the low back disability.  The subsequent May 2008 Rating decision denied entitlement to a rating higher than 40 percent for the low back disability.  The Veteran continues to appeal for a rating higher than 40 percent for this disability.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed a Veteran is seeking the highest possible rating for a disability absent express indication to the contrary).  

The Board sees that the Veteran's substantive appeal (VA Form 9) is not of record.  Various documents indicate the substantive appeal was received on March 9, 2009.  See, e.g., May 2013 Supplemental Statement of Case (SSOC) (mentioning a "Statement received on March 9, 2009, accepted in lieu of Form 9").  Moreover, during a January 2014 informal conference held via telephone, the RO confirmed with the Veteran that he had filed a substantive appeal in March 2009.  He additionally stated that he did not desire a Board hearing and requested that his appeal be forwarded to the Board without further evidentiary development.  See 38 C.F.R. § 20.700.  The Board therefore may proceed.  

That said, unfortunately, his claim requires further development before being decided on appeal, so the Board is remanding it to the agency of original jurisdiction (AOJ).

Consider also that this appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Additional records are also contained in the electronic Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


REMAND

Additional development is necessary to fully and fairly adjudicate this claim.  The Board sincerely regrets the additional delay that inevitably will result from this remand, but it is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.

The Veteran was last provided a VA examination for the DDD of his lumbar spine in January 2012, so more than two years ago.  Since that time, VA treatment records, including statements from him documented in his VA treatment records, suggest a possible worsening of this low back disability.  See July 2012 VA Preventative Medicine Note (reflecting reports of worsening back pain resulting in falls); August 2012 VA Primary Care Note (reflecting he had presented with complaints of pain in the right lower extremity, and, on examination, he had numbness in his right foot, decreased sensation in his right lower extremity, and burning pain radiating from his right buttock to his heel); October 2012 VA Interventional Pain Clinic Note (reflecting his report of a new pain in his right lower extremity that had developed over the last 5-6 months that is the mirror image of the left-sided pain, and diagnosing bilateral (so left and right) lower extremity lumbar radiculopathy, lumbar facet arthropathy, and chronic pain syndrome); December 2012 VA Primary Care Note (showing "grossly limited lumbar flexion [of] approx[imately] 5-10 degrees");  January 2013 VA Neurosurgery Consultation (stating that "extensive" spinal surgery is required "because the patient has four levels needing repair," specifically L1/L2, L3/L4, L4/L5, and L5/S1).

Another examination therefore is needed reassessing the severity of this service-connected disability, including an assessment of the extent and severity of any additional neurological residuals.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.  See, too, 38 C.F.R. § 4.71a, Note (1) (instructing that any associated neurological manifestations are to be rated separately under the appropriate diagnostic code).

Furthermore, the most recent January 2012 VA spine examination is insufficient to decide this claim.  In this regard, contemporaneous VA treatment records also from January 2012 reflect that the Veteran the recently had undergone a selective nerve root injection (SNRI) on January 10, 2012, which, according to the VA treatment records "entails injection of a steroid medicine and/or a local anesthetic (drug causing loss of feeling in a small area) close to the lumbar spine (between the ribs and pelvis) to decrease swelling and discomfort."  He was provided the VA spinal examination on January 26, 2012, so approximately 2 weeks later.  In assessing his range of motion and related functional loss due to pain, the VA examiner did not mention the then recent SNRI or discuss any potential effects that a recent anesthetic and anti-inflammatory injection might have had on the accuracy of the Veteran's range-of-motion testing.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (When VA undertakes to provide a VA examination or opinion, it must ensure the examination or opinion is adequate.).  

Also, as the file reflects the Veteran has received ongoing treatment from VA, and that the most recent VA medical records in the file are from April 2013, all more recent records also need to be obtained and considered.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).


In addition to those VA records, any recent private treatment records, as concerning evaluation or treatment for his lower back, also should be obtained.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(1).  Review of the claims file shows that he has received treatment from several private medical care providers, and, in some cases, still may be receiving ongoing treatment from these providers.  Therefore, the AOJ should obtain all additional relevant private treatment records that the Veteran would like to have considered in the adjudication of his claim.  Id.  He therefore should be contacted and asked to submit the necessary authorization form (VA Form 21-4142) allowing VA to obtain these confidential records.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Request that the Veteran identify all relevant treatment records pertaining to his low back disorder.  Then take appropriate steps to obtain and associate with the claims file all pertinent VA and private medical records he adequately identifies as potentially relevant to this claim for a higher rating for his low back disability, including especially all outstanding VA medical records since April 2013.  The amount of effort needed to be expended on obtaining all identified records depends on who has custody of them.  If they are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  So make as many attempts to obtain identified records as this VA regulation requires.  Also appropriately notify him if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).


2.  Upon receipt of all additional records, schedule a VA compensation examination of the Veteran's lumbar spine reassessing the severity of his service-connected low back disability.  The entire claims file, including a complete copy of this REMAND, must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner is asked to identify and describe all symptoms and manifestations attributable the Veteran's service-connected lumbar spine disability, including especially:  

(a)  The range of motion of the thoracolumbar spine and where pain begins; 

(b)  The range of motion on repetitive testing, including where pain begins; 

(c)  Whether there is any additional limitation of range of motion or limitation of function or functional loss otherwise, to include due to weakness, fatigability, incoordination, lack of endurance, less movement, etc.; 

(d)  Whether there is objective evidence of painful motion; 

(e)  Whether there is muscle spasm, including based on the Veteran's own report.  

(f)  Whether there is ankylosis of this segment of the Veteran's spine and, if there is, whether it is favorable or unfavorable;

(g)  Whether arthritis is present; 

(h)  Whether there is ankylosis

(i)  Whether there are neurological manifestations of the service-connected low back disability; if there are, specify them and describe their severity according to whether there is what amounts to complete versus incomplete paralysis of the affected nerve and whether it is mild, moderate, moderately severe, or severe; and

(j)  Whether there have been any incapacitating episodes in the past 12 months - meaning bed rest and treatment prescribed by a physician.  

Any indicated diagnostic tests and studies should be accomplished.


In providing this reassessment, the examiner should consider and address, where appropriate, the following:

(1)  The reports of the previous November 2006, May 2010, and January 2012 VA spinal examinations, including the summary of the significant diagnostic test findings and results; 

(2) A June 2012 primary care note reflecting that the Veteran was "unable to flex or extend [his] lumbar spine at all";

(3)  An August 2012 VA Primary Care Note reflecting that the Veteran had presented with complaints of pain in the right lower extremity, and, on objective examination, had numbness in his right foot, decreased sensation in his right lower extremity, and burning pain radiating from his right buttock to his heel; 

(4)  The October 2012 VA Interventional Pain Clinic Note, which documents the Veteran's report of a new pain in his right lower extremity that had developed over the last 5-6 months and was the mirror image of the service-connected left lower extremity radiculopathy, and which reflects diagnoses of bilateral lower extremity lumbar radiculopathy, lumbar facet arthropathy, and chronic pain syndrome; 

(5) A December 2012 VA Primary Care Note indicating "grossly limited lumbar flexion [of] approx[imately] 5-10 degrees"; and 

(6) A January 2013 VA Neurosurgery Consultation stating the Veteran's low back condition requires "extensive" spinal surgery.  

The examiner must provide explanatory rationale for his reassessment of the severity of this disability, if necessary citing to specific evidence in the file supporting conclusions.

3.  Ensure the VA lumbar spine examination report is fully responsive to these remand instructions and addresses all of the applicable rating criteria.  If not, take corrective action by obtaining all necessary additional information.  38 C.F.R. § 4.2.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (A Veteran is entitled to compliance with a remand directive, and the Board itself commits error as a matter of law in failing to ensure compliance). 

4.  Then readjudicate this claim in light of this and all other additional evidence.  If additional compensation is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.  

By this remand, the Board intimates no opinion as to any final outcome warranted concerning this claim.  The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, his cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of this claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

